      Case 1:77-cv-00721-KK-SCY Document 3243 Filed 06/08/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


DWIGHT DURAN et al.,

       Plaintiffs,

v.                                                                  Civ. No. 77-721 KK/SCY

MICHELLE LUJAN GRISHAM et al.,

       Defendants.


                ORDER DENYING MR. ORTIZ’S MOTION TO COMPLY

       THIS MATTER is before the Court on John P. Ortiz’s Motion to Comply (Doc. 3242),

filed June 5, 2020. For the following reasons, the Court FINDS that the motion is not well taken

and should be DENIED.

       In his Motion to Comply, Mr. Ortiz seeks: (1) enforcement of Paragraph 15 of the

Second Revised Settlement Agreement (Doc. 3200-1) (“SRSA”) approved by the Court on

February 14, 2020 (Doc. 3205); (2) the removal of certain New Mexico Corrections Department

(“NMCD”) employees; and, (3) an order prohibiting NMCD from transferring him to the Otero

County Prison Facility. (Doc. 3242 at 11.)

       To the extent that Mr. Ortiz seeks enforcement of the SRSA as a member of the Plaintiff

class, he must do so through current class counsel.         “Plaintiffs are being effectively and

vigorously represented by counsel who have a good knowledge of the law and long experience

with the particular facts of this case.” Arney v. Finney, 766 F. Supp. 934, 940 (D. Kan. 1991),

aff'd in part, appeal dismissed in part, 967 F.2d 418 (10th Cir. 1992).

       As the court has stated on other occasions in this litigation . . . , the court must
       rely upon counsel for plaintiffs to represent the class and to bring relevant matters
       to the court's attention on behalf of the class. The confusion and repetition which
      Case 1:77-cv-00721-KK-SCY Document 3243 Filed 06/08/20 Page 2 of 3



       would be created by individual members of the class raising their own complaints
       was one of the reasons for certifying this matter as a class action. Although the
       court has permitted various documents authored by individual class members to
       be filed in this case, this does not mean that individual class members . . . are at
       liberty to act as lawyers for the class or to pursue individual claims unrelated to
       the class.

Id. Here, class counsel have shown that they are fully able and willing to seek relief from the

Court as warranted by filing appropriate motions on behalf of the class in accordance with the

Federal Rules of Civil Procedure and this Court’s Local Rules.           Fed. R. Civ. P. 7(b)(1);

D.N.M.LR-Civ. 7.1. Thus, if Mr. Ortiz believes that NMCD has failed to comply with the

SRSA’s terms, he should confer with class counsel regarding how to proceed.

       To the extent that Mr. Ortiz is attempting to pursue individual claims that fall outside of

the SRSA’s provisions, he must bring such claims in an independent lawsuit. Arney, 766 F.

Supp. at 941 (individual claims not relevant to class claims “should be raised in separate

litigation”); (see Doc. 3200-1 at 14 (Court retains jurisdiction over disputes regarding “the

interpretation or enforcement” of the SRSA, which “constitutes the entire set of obligations and

duties necessary for Defendants’ full release from this litigation”).) If Mr. Ortiz wishes to retain

an attorney on his own for any claim unrelated to the SRSA, he may consult the United States

District Court for the District of New Mexico’s “Guide for Pro Se Litigants,” which lists

resources for legal representation. The Court will direct the Clerk to mail a copy of the Guide to

Mr. Ortiz.

       IT IS THEREFORE ORDERED that Mr. Ortiz’s Motion to Comply (Doc. 3242) is

DENIED.

       IT IS FURTHER ORDERED that the Clerk is directed to mail a copy of the Court’s

“Guide for Pro Se Litigants” to Mr. Ortiz.




                                                 2
Case 1:77-cv-00721-KK-SCY Document 3243 Filed 06/08/20 Page 3 of 3



 IT IS SO ORDERED.



                              ____________________________________
                              KIRTAN KHALSA
                              UNITED STATES MAGISTRATE JUDGE




                                3
